IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS
                                              No. 14-176V
                                         Filed: March 18, 2015
                                         (Not to be published)

****************************
TRISH L. BURCHILL and                    *
STEVEN E. BURCHILL                       *
On behalf of M.R.B., a minor,            *
                                         *           Stipulation; MMR; Hepatitis A;
                    Petitioners,         *           ADEM
      v.                                 *
                                         *
SECRETARY OF HEALTH                      *
AND HUMAN SERVICES,                      *
                                         *
                    Respondent.          *
****************************
Anne Toale, Esq., Maglio, Christopher and Toale, Sarasota, FL for petitioners.
Ryan Pyles, Esq. U.S. Dep’t. of Justice, Washington, DC for respondent.

                               DECISION ON JOINT STIPULATION 1

Gowen, Special Master:

        On March 4, 2014, Trish L. Burchill and Steven E. Burchill (“petitioners”) filed a
petition pursuant to the National Vaccine Injury Compensation Program on behalf of
M.R.B., a minor. 2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioners alleged that as a result
of receiving a measles-mumps-rubella [“MMR”] vaccine and/or a Hepatitis A vaccine on
or about January 30, 2013, M.R.B. developed acute disseminated encephalomyelitis
[“ADEM”]. Stipulation ¶ 1,2, 4, filed Mar. 17, 2015. Further, petitioners allege that M.R.B.
experienced residual effects of this injury for more than six months. Id. at ¶ 4.


1 Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified
as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule 18(b), each party has 14 days
within which to request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes medical files or
similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine
Rule 18(b).

2 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34
(2006) (Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine Act are to
42 U.S.C.A. § 300aa.
       On Mar. 17, 2015, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation. Respondent denies that the vaccines, either
singly or in combination, are the cause of M.R.B.’s ADEM and/or any other injury. Id. at
¶ 6. Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

           (a) An amount sufficient to purchase the annuity contract described in
               paragraph 10 of the attached Stipulation, paid to the life insurance
               company from which the annuity will be purchased [the “Life
               Insurance Company”]; and

           (b) A lump sum of $4,506.01 for past unreimbursable expenses in the
               form of a check payable to petitioners, Trish L. Burchill and Steven
               E. Burchill.

           These amounts represents compensation for all damages that would be
           available under § 300aa-15(a).

      The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, the clerk of the court SHALL ENTER JUDGMENT in accordance with the
terms of the parties’ stipulation. 3

       IT IS SO ORDERED.

                                               s/ Thomas L. Gowen
                                               Thomas L. Gowen
                                               Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                  2